DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 12/02/2021.
           
Claims 1-20 are currently pending. Claims 1 and 8 are independent Claims. 

Information Disclosure Statement


2.        The Applicant’s Information Disclosure Statement filed 03/04/2022 has been received, entered into the record, and considered. 

Drawings



3.	The drawings filed 12/02/2021 are accepted by the examiner.







Specification


4.            The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate).  Appropriate correction is required.


The abstract is objected to because it does not comply with MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the abstract appears to be written as if it were a claim and is not in narrative form.  

Appropriate correction is required.   



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	The term “retrievable” (claims 2 and 9) renders the claims indefinite because it is unclear whether the functions in the claims are actually performed.

The term “ detectable” (claims 10 and 15) renders the claims indefinite because it is unclear whether the functions in the claims are actually performed.

To expedite a complete examination of the instant application, the claim rejected under 35 U.S.C. §112 above are examined in anticipation of Applicant amending these claims so the claimed functions are operated by a computer.



Claim Rejections - 35 USC § 101


6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 19, the claim  recites a “computer program”.  However, the claim fails to assert the program stored on a non-transitory computer-readable storage medium so as to be structurally and functionally interrelated to the medium and permit the function of the descriptive material to be realized. Since a computer program is merely a set of instructions capable of being executed by a computer without a non-transitory computer-readable storage medium needed to realize the computer program’s functionality, it is regarded as nonstatutory functional descriptive material. 

Accordingly, claim 19 fails to recite statutory subject matter under 35 U.S.C. 101.

Regarding Claim 20, the claim recites “a computer-readable memory or medium”.  However, the specification provides no details regarding the intended scope of the recited “a computer-readable memory or medium.” Thus, the recited “a computer-readable memory or medium” is interpreted to include nonstatutory subject matter (e.g., signals, carrier wave, etc.).

Accordingly, Claim 20 fails to recite statutory subject matter under 35 U.S.C. 101.


Claim Interpretation 

7.	The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an operating system configured to …, the web browser engine is configured to…, the access web page is configured to… (in claims 1, 3-8, 11-13, and 16-18); and  JavaScript code or HTML code configured to … (in claims 2 and 9); and computer program code means adapted to… (in claim 19). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that there does not appear to be the corresponding structure described in the specification for the named limitations. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112

8.         The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As given above, the named limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, rendering these limitation indefinite.
 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th Paragraph applicant may:
(a)	Amend the claim to add structure, material or acts that are sufficient to perform the claimed function; or
(b)	Present a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.

If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.



Double Patenting


9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-12 of US Patent No. 11232167 B2.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-12 of US patent number 11232167  contain every element of claims 1-20 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Current Application
US  11232167
1. An intermediary server for providing secure access to a web page of a web-based service to a client terminal upon request of a web server, the intermediary server comprising: 


an operating system configured to run an instance of a web browser engine; 

the web browser engine is configured to produce an image of the web page rendered in the instance of the web browser engine, and to transmit an access web page to a web browser of the client terminal; and 

the access web page is configured to retrieve the image from the web browser engine, and to display the image in the web browser.

















8. A method for providing secure access to a web page of a web-based service to a client terminal comprising a web browser, the method comprising: 

receiving a request to provide, to the client terminal, secure access to the web page, wherein the request for providing secure access is a request from a web server; and characterized by: 

running an instance of a web browser engine; producing an image of the web page upon rendering in the instance of the web browser engine; and 

transmitting an access web page to the web browser, the access web page being configured to retrieve the image from the web browser engine, and to display the image in the web browser.
1. An intermediary server having at least one processor for providing secure access to a web page of a web-based service to a client terminal upon request of one of a web server and a client terminal comprising a web browser, the intermediary server comprising: 

an operating system running an instance of a web browser engine; 

the web browser engine: produces an image of the web page rendered in the instance of the web browser engine, and transmits an access web page to the web browser of the client terminal; and 

the access web page: retrieves the image from the web browser engine, displays the image produced by the web browser engine in the web browser of the client terminal, 

and receives user interactions and sends the user interactions to the instance of the web browser engine in the intermediary server, wherein: the instance: replicates the user interactions to browse the web page within the instance, detects changing portions of the web page in the instance, and produces images of the changing portions of the web page after each of the user interactions; and the access web page: retrieves the images of the changing portions from the web browser engine, and replaces portions of the image displayed in the web browser with the images of the changing portions.


6. A method for providing secure access to a web page of a web-based service to a client terminal comprising a web browser, the method comprising:

receiving a request to provide, to the client terminal, secure access to the web page, comprising: 



running an instance of a web browser engine; producing an image of the web page upon rendering in the instance of the web browser engine; and 

transmitting an access web page to the web browser, wherein: the access web page retrieves and displays an image from the web browser engine in the web browser of the client terminal, and the instance of the web browser engine: receives user interactions from the client terminal; sends the user interactions to the web page; replicates the user interactions to browse the web page within the instance; and produces images of the web page after each of the user interactions; detecting changing portions of the web page in the instance of the web browser engine; and producing images of the changing portions; and wherein the access web page: retrieves the images of the changing portions from the web browser engine, and replaces portions of the image displayed in the web browser with the images of the changing portions.



As to dependent claims 2-7 and 9-20, they are also rejected under obvious type double patenting as stated in independent Claims 1 and 8 above. 

Claim Rejections - 35 USC § 102

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DEL OJO ELIAS et al.  (WO 2013/079113, hereinafter ELIAS).

As to Claim 1:
 ELIAS teaches an intermediary server for providing secure access to a web page of a web-based service to a client terminal upon request of a web server, the intermediary server comprising: 

an operating system configured to run an instance of a web browser engine ([0050] - [0052]:the user device 110 comprises the local browser 111 as well as an additional Client Access Tool 220  … A user that wants to access a specific webpage introduces the web page's URL in his local browser 111. The request is routed to the Access Manager 311, which will in turn deliver a Client Access Tool 220, such as an executable file, to the user's device 110 /[00122] :The downloading process begins at step 1010 when the user introduces in his pre-installed local browser the URL of a web site (for example, http://www.example.com)); 

the web browser engine is configured to produce an image of the web page rendered in the instance of the web browser engine, and to transmit an access web page to a web browser of the client terminal; and the access web page is configured to retrieve the image from the web browser engine, and to display the image in the web browser ([0052]- [0053]: A Secure Remote Browser 335, executed inside the Secure Browsing Instance 330, fetches, retrieves and renders, the contents of the destination web site following the usual process …  Once rendered, the webpage contents are sent to the Client Access Tool 220 as images, for display on the user's device display … The transmission of the webpage contents as an image reduces the amount of processing to be performed at the user's device since the webpages can be displayed almost directly on the display … Instead, it either displays the received image or generates an image as a result of screen directives).  

As to Claim 2:
ELIAS teaches the access web page comprises JavaScript code or HTML code configured to load JavaScript code retrievable from the intermediary server ([0077]: Since the Client Access Tool is expected to be downloaded by a large number of users with different platforms and operating systems it needs to be compatible with a large variety of operating systems …  An example of a preferred multiplatform language is Java).

As to Claim 3:
ELIAS teaches the operating system is further configured to run a new instance of the web browser engine for each request to provide secure access to the web page of the web-based service ([00125]- [00126]: the request 1030 for a new Secure Browsing Instance triggers the Secure Browsing Server to prepare a new instance of a container which is assigned specific for the user …  wherein authentication procedures are performed before accessing the Secure Server System).  

As to Claim 6:
ELIAS teaches the web browser engine is configured to communicate with the web browser using HTTPS protocol ([0099]: A security policy commonly used in internal networks consists in limiting the protocols accepted within the network so that, for instance, HTTP and HTTPS connections are allowed).

As to Claim 7:
ELIAS teaches the web browser engine is further configured to create at least one temporary directory in the operating system for each of the instance and any new instance of the web browser engine, and to permit access to the instance and any new instance to its respective at least one temporary directory of the operating system ([00124]-[00125]: the request 1030 for a new Secure Browsing Instance triggers the Secure Browsing Server to prepare a new instance of a container which is assigned specific for the user. This process implies different configuration actions like setting the web site address, session permissions, and others. The Client Access Tool is also specifically prepared for that session, and all the data required for establishing the connection between the user device and the container (session ID and encryption keys) is embedded in the binary code before signing the software).

As to Claims 8 and 9:
Refer to the discussion of Claims 1 and 2, above, respectively, for rejections. Claims 8 and 9 are the same as Claims 1 and 2, except Claims 8 and 9 are method Claims and Claims  and 2 are server Claims.

As to Claim 10:
ELIAS teaches receiving keystrokes and mouse interactions detectable by the access web page; sanitizing the keystrokes; and inputting sanitized keystrokes and the mouse interactions in the instance of the web browser engine ([00132]:Keyboard and mouse events occurring in the Client Access Tool are transmitted 1304 to the Secure Remote Browser to process them and update 1305 the display, if needed. Some events will cause the browser to issue 1308 a new request to the server but others can cause the display to update without requiring interaction with the Web Application Server).

As to Claim 16:
ELIAS teaches an operating system is configured to run the instance of the web browser engine for each request to provide secure access to the web page of the web -based service to the client terminal ([00122]: If the site is secured it responds with a redirection to the Secure Server System, as in step 1020 (for example, redirect to https://securedbrowsing.example.com). In response the client device is prompted to formally request an instance of a container in a Secure Browsing Server, which creates a Secure Browsing Instance. At the same time, at step 1040, the Secure Browsing Server also prepares and serves to the client device 110 the binary code of a Client Access Tool. When the software download is completed, the device executes it).

As to Claims 17 and 18:
Refer to the discussion of Claims 7 and 6 above, respectively, for rejections.


As to Claim 19:
ELIAS teaches said program is run on a computer, a digital signal processor, a field-programmable gate array, an application-specific integrated circuit, a micro-processor, a micro-controller, or any other form of programmable hardware  (ASICs … DSPDs … FPGAS… processors…to perform the functions; [0026]).
 
As to Claim 20:
ELIAS teaches a computer-readable memory or medium that stores program instructions  or code for performing the method (the software codes may be stored in a memory unit and executed by a processor; [0027]).


Claim Rejections - 35 USC § 103

10.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


a.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DEL OJO ELIAS et al.  in view of Wei et al. (US 20150046789).

The Wei reference was cited by Applicant in the IDS filed 03/04/2022. 

As to Claim 4:
ELIAS does not specifically teach, Wei teaches the web browser engine is further configured to detect changing portions of the web page in the instance, and to produce images of the changing portions (the Abstract, [0005]- [0009], and [0051]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ELIAS  with Wei because it would have provided the enhanced capability for dynamically modifying a requested web page from a server at an intermediary for presentation at a client.

As to Claim 5:
ELIAS does not specifically teach, Wei teaches the access web page is further configured to retrieve the images of the changing portions from the web browser engine, and to replace portions of the image displayed in the web browser with the images of the changing  portions ([0004]- [0007], [0063], and [0112]).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ELIAS  with Wei because it would have provided the enhanced capability for dynamically modifying a requested web page from a server at an intermediary for presentation at a client.

As to Claim 11:
ELIAS does not specifically teach, Wei teaches detecting changing portions of the web page in the instance of the web browser engine; and producing images of the changing portions (the Abstract, [0005]- [0009], and [0051]); and wherein the access web page is further configured to retrieve the images of the changing portions from the web browser engine, and to replace portions of the image displayed in the web browser with the images of the changing portions ([0004]- [0007], [0063], and [0112]).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ELIAS  with Wei because it would have provided the enhanced capability for dynamically modifying a requested web page from a server at an intermediary for presentation at a client.

b.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over DEL OJO ELIAS et al.  in view of Balasubramanian (US 20090089326 A1).



As to Claim 12:
ELIAS does not specifically teach, Balasubramanian teaches the web browser engine is further configured to calculate a first hash value of a fragment or a totality of a code of the access web page transmitted ([0023]- [0026] and Claims 4 and 5).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ELIAS with Balasubramanian because it would have provided multimedia content optimization prior to publishing the multimedia content on a webpage.

As to Claim 13:
ELIAS does not specifically teach, Balasubramanian teaches the access web page is configured to transmit the fragment or the totality of the access web page to an intermediary server ([0023]- [0026] and Claims 4 and 5).

t would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ELIAS with Balasubramanian because it would have provided multimedia content optimization prior to publishing the multimedia content on a webpage.

As to Claim 14:
ELIAS does not specifically teach, Balasubramanian teaches the intermediary server is further configured to calculate a second hash value of the received code of the access web page, and to compare the first hash value and the second hash value ([0023]- [0026] and Claims 4 and 5).

t would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ELIAS with Balasubramanian because it would have provided multimedia content optimization prior to publishing the multimedia content on a webpage.

As to Claim 15:
ELIAS does not specifically teach, Balasubramanian teaches the intermediary server is further configured to calculate the second hash value of a sequence of keystrokes received from the client terminal detectable by the access web page ([0023]- [0026] and Claims 4 and 5).

t would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify ELIAS with Balasubramanian because it would have provided multimedia content optimization prior to publishing the multimedia content on a webpage.


Conclusion


11.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.



	Contact information

12.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176